Exhibit 99.1 1 2apital Markets MLP Conference November 17-18, 2011 NASDAQ: CPNO 2 Disclaimer This presentation includes “forward-looking statements,” as defined in the federal securities laws. Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements. These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage. These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable. Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control: the volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production, producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s quarterly and annual reports filed with the Securities and Exchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of new information or future events. 3 Introduction to Copano Independent midstream company founded in 1992 •Producer focused •Entrepreneurial approach •Focus on long-term accretive growth •Publicly traded LLC -No general partner or incentive distribution rights -Tax benefits similar to MLPs, but with corporate governance of a C-corp Service throughput volumes approximate 1,800,000 MMBtu/d of natural gas(1) Approximately 6,900 miles of active pipelines 10 natural gas processing plants with over 1.2 Bcf/d of combined processing capacity One NGL fractionation facility with total capacity of 44,000 Bbls/d (1)Based on 3Q 2011 results.Includes unconsolidated affiliates. 4 Operating Segments Operating segments •Texas •Oklahoma •Rocky Mountains Copano currently has assets in five U.S. resource plays •Eagle Ford Shale •North Barnett Shale Combo •Woodford Shale •Mississippi Lime •Powder River Basin Niobrara 5 Eagle Ford Shale Growth Projects Business Segment Outlook Financing and Commodity Price Sensitivity Conclusions Agenda Eagle Ford Shale Growth Projects Business Segment Outlook Financing and Commodity Price Sensitivity Conclusions 6 DK Extension 100% Copano-owned project Key producer contracts signed •Approximately 70% contracted •Average contract term of 6 years Increases DK pipeline capacity to 350,000 MMBtu/d Estimated capital investment of $100 million Expected in-service date December 7 Southern Eagle Ford Shale Eagle Ford Gathering (EFG) •50/50 JV with Kinder Morgan EFG Mainline •Copano constructed and operates •30” pipeline now accepting interruptible gas with full service expected December 2011 •Long-term, fee-based contracts with volume commitments for 622,500 MMBtu/d of existing nominal capacity (expandable to 705,000 MMBtu/d) -Average contract term of 10 years •Estimated capital investment of $87.5 million 8 EFG Crossover 24” pipeline connecting two Kinder Morgan 30” pipelines •Provides EFG access to Williams Markham and Formosa processing Long-term contracts with Williams
